Citation Nr: 0815560	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  02-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, as secondary to service-
connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee 
disability, as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board remanded claims for entitlement to service 
connection for the lumbar spine disorder and arthritis of the 
right hip for further development in a December 2003 Board 
decision that disposed of an additional issue of entitlement 
to an increased rating for bilateral pes planus that was also 
on appeal.

While the appeal was pending, the veteran perfected a claim 
for entitlement to service connection for a bilateral knee 
disorder that was denied by the RO in an August 2004 rating 
decision.  The Board previously pointed out that although 
this rating only indicated that it was denying service 
connection for the right knee, the veteran had claimed 
service connection for a disorder of both knees, and the 
reasons and bases of this August 2004 rating, plus the 
statement of the case and supplemental statement of the case 
adjudicated this matter as a bilateral knee disability.  It 
has been certified to the Board as bilateral knee disability.  
Thus, the Board has addressed this matter as entitlement to 
service connection for a bilateral knee disability.

In December 2006, the Board remanded the issues of service 
connection for degenerative disc disease of the lumbosacral 
spine and for a bilateral knee disability for further 
development.  In a June 2007 decision, the Board granted 
service-connection for a right hip disorder, thereby removing 
this issue from appellate status.  In this June 2007 
decision, the remaining issues of service connection for 
degenerative disc disease of the lumbosacral spine and for a 
bilateral knee disability were remanded to address due 
process concerns.  This matter has been returned to the Board 
for further appellate consideration.

The issues on appeal are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

The Board notes that the remaining issues on appeal had 
previously been remanded in December 2006 in part to address 
deficiencies of prior examinations which did not address 
questions posed by the Board in an earlier remand of December 
2003.  Specifically, it was pointed out that VA examinations 
conducted by a nurse practitioner in July 2004 and January 
2005 were inadequate because the examiner did not address the 
likelihood of whether the veteran's back and bilateral knee 
disabilities were being aggravated by the veteran's service-
connected pes planus.  The Board further found that an 
addendum conducted by a physician in April 2005 was likewise 
inadequate because although it indicated that the veteran's 
current lumbar spine disorder was not likely related to back 
problems treated in service, this addendum was also absent 
for an opinion regarding possible aggravation of the current 
spine disorder by pes planus and failed to address the knee 
disorders completely.  

Similarly, the Board now finds that the examination conducted 
in February 2007 by a medical doctor that addresses the spine 
disorder and bilateral knee disorders, continues to be 
inadequate.  Most of the examination discussed the disorders 
in terms of functional limitations, and as far as etiology, 
contained a single statement that it is unlikely that the 
current complaints involving the knees and lumbar spine are 
related by her service-connected plantar fasciitis.  However 
the questions pertaining to aggravation as posed by the Board 
in its December 2006 remand were not addressed by the 
examiner.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998). Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.

Furthermore, the Board notes that the examiner in the 
February 2007 VA examination has mentioned that the veteran 
is in now receipt of Social Security Disability benefits.  
Records from the Social Security Administration have yet to 
be obtained.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  The AOJ should return the claims file 
to the examiner who provided the VA 
orthopedic examination in February 2007, 
or if this examiner is no longer 
available, the claims file should be sent 
for review by an appropriate specialist, 
to determine the nature and etiology of 
the veteran's current right and left knee 
disability and lumbar spine disability.  
The examiner should determine whether any 
lumbar spine, right knee or left knee 
disability is due to or aggravated by the 
service-connected pes planus.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records and provide a 
written opinion as to the presence, 
etiology and onset of the lumbar spine 
disability, right knee disability and 
left knee disability.  If another 
examination is deemed necessary, one 
should be conducted.

Specifically, the examiner must provide 
an opinion as to (1) the nature of the 
veteran's lumbar spine disability, right 
knee disability and left knee disability 
(2) the medical probability that any 
diagnosed lumbar spine disability, right 
knee disability or left knee disability 
is related to the appellant's service-
connected pes planus and (3) whether it 
is at least as likely as not (at least a 
50 percent chance) that the appellant's 
pes planus aggravated or contributed to 
or accelerated her lumbar spine 
disability, right knee disability and 
left knee disability beyond its natural 
progression.  If the appellant's service-
connected pes planus aggravated or 
contributed to or accelerated any 
pathologic process of her lumbar spine 
disability, right knee disability and 
left knee disability, the examiner must 
state to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
lumbar spine disability, right knee 
disability and left knee disability or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, the AOJ should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim should consider 
the applicability of the decision reached 
in Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



